 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      MUHAMMED TILLISY,
                                                              CASE NO. 3:18-cv-05695 RJB-JRC
11                              Plaintiff,
                                                              ORDER DENYING WITHOUT
12              v.                                            PREJUDICE MOTION TO
                                                              APPOINT COUNSEL
13      WASHINGTON STATE DEPARTMENT
        OF CORRECTIONS,
14
                                Defendant.
15

16          The District Court has referred this 42 U.S.C. § 1983 action to United States Magistrate

17   Judge J. Richard Creatura. This matter is before the Court on plaintiff’s fourth motion for the

18   appointment of counsel. See Dkt. 76.

19          Plaintiff alleges that his vision impairment prevents him from litigating his case, but

20   plaintiff has adequately litigated this matter so far and has not demonstrated a likelihood of

21   success on the merits. Therefore, having carefully considered plaintiff’s arguments and the

22   balance of the record, the Court finds that plaintiff has not established the exceptional

23   circumstances justifying the appointment of counsel at this time.

24

     ORDER DENYING WITHOUT PREJUDICE MOTION
     TO APPOINT COUNSEL - 1
 1                                            BACKGROUND

 2          Plaintiff, who is incarcerated and proceeds in forma pauperis, brings this matter under 42

 3   U.S.C. § 1983. See Dkts. 7, 8. Plaintiff has requested the appointment of counsel three times in

 4   this matter. The Court denied plaintiff’s first motion on the basis that plaintiff could articulate

 5   his claims adequately and that it was extremely early in the case, as defendants had not yet been

 6   served, so that plaintiff could not establish a likelihood of success on the merits. See Dkt. 16, at

 7   2. The Court denied plaintiff’s second motion, which he filed after the Court directed service of

 8   his complaint, for largely the same reasons and also noting that plaintiff’s difficulty reading

 9   normal-sized font did not demonstrate the extraordinary circumstances necessary to justify

10   appointing counsel. See Dkt. 30, at 2–3.

11          The Court denied plaintiff’s third motion, filed after defendants requested partial

12   judgment on the pleadings, for many of the same reasons noted in the first two rulings. See Dkt.

13   45, at 3. In addition, the Court noted that plaintiff had filed numerous, well-supported motions

14   despite being housed at an institution where he alleged that he was unable to access the law

15   library and that plaintiff was unable to show that the matter was complex enough that he required

16   counsel to articulate his case. See Dkt. 45, at 4.

17          The Court granted defendants’ motion for partial judgment on the pleadings regarding

18   plaintiff’s claims for discrimination under the Americans with Disabilities Act (“ADA”) and

19   Rehabilitation Act (“RA”) on the basis of his vision impairment, as well as plaintiff’s claim for a

20   substantive due process violation. See Dkt. 46, at 13. However, plaintiff’s ADA and RA claims

21   arising from his hearing impairment survived defendants’ motion, as well as his Eighth

22   Amendment claims, which defendants did not move to have dismissed. See Dkt. 46.

23

24

     ORDER DENYING WITHOUT PREJUDICE MOTION
     TO APPOINT COUNSEL - 2
 1          Defendants now move for summary judgment dismissal of plaintiff’s remaining claims.

 2   See Dkt. 49, at 23. Plaintiff has not yet filed his response and brings the pending motion for

 3   appointment of counsel. See Dkt. 76.

 4

 5                                              DISCUSSION

 6          Plaintiff argues that he has established the exceptional circumstances for the appointment

 7   of counsel based on his legal blindness rendering him unable to read and write small print and

 8   because some of his claims have survived the motion for partial judgment on the pleadings. See

 9   Dkt. 76, at 2. Defendants oppose the request on the basis that plaintiff’s visual impairment alone

10   is inadequate to show exceptional circumstances, that he has adequately been able to articulate

11   his claims and prosecute his case, and that he may receive legal assistance at his place of

12   incarceration. See Dkt. 79, at 2–3.

13          Plaintiffs proceeding under § 1983 have no constitutional right to appointed counsel. See

14   United States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995). However, in

15   “exceptional circumstances,” a district court may appoint counsel for indigent civil litigants

16   pursuant to 28 U.S.C. § 1915(e)(1) (formerly 28 U.S.C. § 1915(d)). See id. To decide whether

17   exceptional circumstances exist, the Court must evaluate both “the likelihood of success on the

18   merits and [plaintiff’s] ability to articulate his claims pro se in light of the complexity of the

19   legal issues involved.” Id. (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

20   1986)). “Neither of these considerations is dispositive and instead [both] must be viewed

21   together.” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).

22          Regarding the likelihood of success on the merits, plaintiff argues that the case has

23   proceeded to a later stage (see Dkt. 76, at 1) and that he has prevailed against defendants’ partial

24

     ORDER DENYING WITHOUT PREJUDICE MOTION
     TO APPOINT COUNSEL - 3
 1   motion for judgment on the pleadings. See Dkt. 76, at 3. However, as the Court has previously

 2   ruled, that some of plaintiff’s claims survive the motion for partial judgment on the pleadings

 3   does not weigh in favor of a likelihood of success on the merits. See Dkt. 45, at 3. Most of

 4   plaintiff’s claims were either not challenged or were dismissed. That defendants have filed a

 5   summary judgment motion does not mean that the case has now proceeded to a stage where a

 6   likelihood of success on the merits is apparent.

 7           Regarding plaintiff’s ability to articulate his claims, plaintiff’s primary argument is that

 8   his legal blindness impairs his ability to litigate his case. See Dkt. 76, at 1. Plaintiff states that

 9   he “cannot read and write small print.” Dkt. 76, at 1. Throughout this litigation, plaintiff has

10   represented that his vision is severely impaired. See Dkt. 9-1, at 2 (stating that “it is extremely if

11   not impossible [sic] for me at times to read & write print”); Dkt. 19, at 5 (stating that plaintiff is

12   severely impaired visually and is at times “unable to completely read documents”); Dkt. 36, at 2

13   (stating that plaintiff’s condition “makes it difficult for plaintiff to read normal-sized font”).

14   Nonetheless, as the Court has previously observed, plaintiff has been able to capably litigate his

15   case, including, recently, obtaining subpoena forms from the Court, obtaining several extensions

16   to respond to the summary judgment motion, and filing multiple coherent motions, including

17   legal argument and citations to relevant authority. See, e.g., Dkts. 64, 78, 83, 84.

18           Plaintiff asserts that (1) it is against DOC policy for him to compensate other inmates for

19   legal work, hindering him from obtaining other inmates’ assistance in preparing motions and

20   pleadings (see Dkt. 80, at 1), (2) inmate law clerks are not allowed to assist him (Dkt. 80, at 2),

21   and (3) the ADA coordinator and contract attorneys will not assist him as he is suing their

22   employer, DOC. Dkt. 80, at 2–4. Nevertheless, despite these limitations—which appear to have

23   existed throughout the litigation—plaintiff has consistently been able to articulate and advance

24

     ORDER DENYING WITHOUT PREJUDICE MOTION
     TO APPOINT COUNSEL - 4
 1   his lawsuit. Plaintiff does not state that any of these factors have changed throughout the

 2   litigation, now making him unable to litigate his case.

 3          The Court has examined plaintiff’s authority and finds that it does not require a different

 4   outcome at this stage. Plaintiff’s authority is not binding on this Court and is based on distinct

 5   factual circumstances—namely, that plaintiffs in the cited cases were unable to litigate their

 6   cases without the assistance of counsel.

 7          Again, the Court is sensitive to the difficulty of litigating this case as an incarcerated

 8   individual with a vision impairment. However, the Court does not find that there is a likelihood

 9   of success on the merits at this time, nor has plaintiff’s impairment prevented him from

10   adequately litigating this case, so far. Thus the Court will not grant plaintiff’s motion for the

11   appointment of counsel at this time. See Dkt. 76. Plaintiff may file a new motion for

12   appointment of counsel when the case has meaningfully progressed and if he is able to

13   demonstrate the extraordinary circumstances necessary for the appointment of counsel.

14          Dated this 5th day of November, 2019.

15

16

17
                                                           A
                                                           J. Richard Creatura
                                                           United States Magistrate Judge
18

19

20

21

22

23

24

     ORDER DENYING WITHOUT PREJUDICE MOTION
     TO APPOINT COUNSEL - 5
